DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/14/2020 has been entered.

Notice of Amendment
The Amendment filed 10/14/2020 has been entered.  Claims 1-10, 12, 13, 16, 18-25 are pending in the application with claims 1, 8 amended, claims 12, 13, 16, 18 withdrawn, claims 11, 14, 15, 17 cancelled, and claims 25 newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “as viewed in a plan view relative to one of the opposed major surfaces” in Lines 2-4, however it’s unclear the association between “a plan view” and “relative to one of the opposed major surfaces” since it appears the claim language is attempting to further define the plan view by reciting “relative to one of the opposed major surfaces”, however the term relative does not imply the plan view is of one of the opposed major surfaces.  Appropriate correction is required.
Claim 5 recites the limitation “further comprising a plurality of holes” in Lines 1-2, wherein it’s unclear if “a plurality of holes” in Claim 5 includes “the hole” recited in Claim 1 or if “a plurality of holes” in Claim 5 is in addition to “the hole” in Claim 1.  Appropriate correction is required.
Claim 8 recites the limitation "the inserted endoscope" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the uninserted endoscope" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the endoscope holding member is configured to hold the inserted endoscope at the oblique angle for liberating hands of an operator, preventing radiation exposure, performing emergency procedures, adjusting endoscopic 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25
Claim 25 recites the “wherein the recess is configured to hold the endoscope operation portion without the use of a clamp” in Lines 1-2, however the recitation of “without the use of a clamp” is a negative limitation in which Applicant does not have support for since the specification does not explicitly recite the recess is configured to hold the endoscope without the use of a clamp.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannry et al. (US Patent Application Publication No. 2014/0116647, hereinafter Kannry).

In regard to claim 1, Kannry discloses an endoscope holding member (1, Fig. 1A), comprising:
(10) comprising opposed major surfaces (Fig. 1A illustrates a front side of one of the major surfaces, the rear side being the other major surface), a perimeter of a portion of the body defining a polygonal shape as viewed in a plan view relative to one of the opposed major surfaces (the perimeter of the body defining a generally rectangular shape); and
a recess (12) formed in the body as viewed in the plan view (Fig. 1A), the recess having a shape wherein a portion of the recess has an elliptical curvature as viewed in the plan view (see annotated Fig. 1A below) and another portion of the recess has a circular curvature as viewed in the plan view (see annotated Fig. 1A below), the recess defining a hole through the body as viewed in the plan view configured to hold an endoscope operation portion (the endoscope operation portion is being considered the handle and shaft of the laparoscope) of an endoscope in the hole (Fig. 3 illustrates a laparoscope held within a hole of the recess (12)) at an oblique angle (the claim does not provide a frame of reference regarding the oblique angle and what the endoscope operation portion is held at an oblique angle with respect to, Fig. 3 illustrates the laparoscope angled downward at an oblique angle with respect to the major surfaces) by three contact points (see annotated Fig. 3 below), a first point of the three contact points contacting a lower surface (the shaft of the laparoscope) of the endoscope operation portion (see annotated Fig. 3 below) and both a second point and a third point of the three contact points contacting an upper surface (the handle of the laparoscope) of the endoscope operation portion (see annotated Fig. 3 below), the recess also defining an opening (16) at the perimeter of the body in fluid communication with the hole that allows a forceps channel of the (Fig. 1A illustrates an opening leading into the recess capable of performing the intended function).

    PNG
    media_image1.png
    470
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    756
    1042
    media_image2.png
    Greyscale

In regard to claim 2, Kannry teaches wherein the shape is further configured to hold the endoscope operation portion vertically (the shape is capable of holding the laparoscope vertically depending on the orientation of the body).

In regard to claim 4, Kannry teaches wherein said oblique angle is 20 to 80 degrees (Fig. 3).

In regard to claim 5, Kannry teaches further comprising a plurality of holes, the plurality of holes being in the range of 2 to 24 holes (via additional holes (11, 11), Fig. 1A).

In regard to claim 6, Kannry teaches wherein the endoscope holding member is configured to respond to changes in an insertion length of the endoscope and a position of a patient by rotating the endoscope holding member at a height of an upper end of a support portion which is set to the height held by a doctor in advance (the endoscope holding member is capable of the intended function since the holding member can be rotated via wheels disposed on the stand, see Fig. 3).

In regard to claim 7, Kannry teaches wherein the endoscope holding member is configured to hold multiple different shapes of endoscopes (via different sized holes (11, 12)).

In regard to claim 23, Kannry teaches wherein:
the shape defines a proximal portion of the hole and a distal portion of the hole, and is configured such that a hardness adjusting ring of the endoscope operation portion can be passed vertically through the proximal portion of the hole and the endoscope operation portion can be horizontally moved into the distal portion of the hole and held by the distal portion of the hole at the oblique angle (the shape of the hole is configured in such a way that it’s capable of performing the intended function).

In regard to claim 24, Kannry teaches wherein:
the shape defines a proximal portion of the hole and a distal portion of the hole, and is configured such that a hardness adjusting ring of the endoscope operation portion can be passed vertically through the proximal portion of the hole and the endoscope operation portion can be horizontally moved into the distal portion of the (the shape of the hole is configured in such a way that it’s capable of performing the intended function).

In regard to claim 25, Kannry teaches wherein the recess is configured to hold the endoscope operation portion without the use of a clamp (Figs. 1A and 3 illustrate the endoscope operation portion is held without a clamp).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kannry et al. (US Patent Application Publication No. 2014/0116647, hereinafter Kannry).

In regard to claim 3, Kannry does not expressly recite wherein the endoscope holding member has a thickness of 1-5 cm, a length of 8-15 cm and a width of 20 to 30 cm.  Kannry does teach that the endoscope holding member is configured to hold laparoscopes having a shaft diameter of 5 mm (Par. 19, Fig. 3) and based on the dimensions of the endoscope holding member depicted in Figs. 1A, 1B and 3 and the laparoscopes mounted within the endoscope holding member in Fig. 3, the endoscope holding member of Kannry would have dimensions close to the ranges as claimed and therefore it would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the endoscope holding member of Kannry to have a thickness of 1-5 cm, a length of 8-15 cm and a width of 20 to 30 cm.  The endoscope holding member of Kannry is configured to function in a similar manner to the holding member of Applicant in that they’re configured to retain one or more endoscopes and laparoscopes within a recess of the endoscope holding member.  There being no criticality to the specified ranges of the dimensions of the endoscope holding member.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	April 6, 2021